Title: To Thomas Jefferson from Thomas Mann Randolph, 15 November 1806
From: Randolph, Thomas Mann
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Edgehill Nov. 15. 1806
                        
                        Upon my return from Richmond on Monday night Last I found your favor of the 3d. which relieved my mind from
                            much of the uncertainty produced in it by the Gazettes. The practice of publishing every idle rumor which arises from
                            accident or mischievous or foolish design and of using such to support fanciful opinions or give momentary respect to
                            equally idle speculations has brought utter confusion into the very sources of information for the people. This with the
                            mischief done by the calumnies uttered by the Gazettes has very nearly rendered them nuisances. Yet they are absolutely
                            necessary and no person has as yet suggested a plan for correcting the evils of them without destroying this utility. I
                            suspect it is impossible. As they are the Mirror of human affairs they should reflect all colours and all forms real or
                            imaginary and in human nature I fear there will ever be much darkness and deformity—as well as levity & folly, both in
                            conception & action. I have arranged with the Editor of the Virginia Argus by request of Thomas Jones a plan of association in that paper for the latter. He is
                            now settled in Richmond and I think the paper will soon shew his powers, which I believe myself to be of a superior kind.
                            The press is an instrument exactly fit for their display, oratory was by no
                            means so. I have strong hopes that the pleasant feelings produced by the display itself will cure his disorder of mind and
                            stimulate his powers to the full action they are capable of
                        We have had the finest Autumn for farmers ever known, more Wheat has been sown and that crop has a better
                            appearance than I ever remember. The superiority of our soil & situation has been completely manifested this summer, our
                            corn is scarcely inferior to that of the low grounds allthough both are bad enough and while we have been puting in our Wheat in the best manner ever remembered the farmer on low
                            grounds is totally disappointed in his, next years crop, they have
                            been all autumn and continue yet too wet to sow.
                        I have not had time to visit Bacon since I returned and cannot give you any information of his proceedings
                            but I can hear nothing amiss from neighbors or negroes. He can sett
                            out today with the trees.
                        A most horrible report is circulating in the neighbourhood about Craven Peyton. It is openly said that he has
                            been guilty of the seduction of one of his Wifes sisters, Polly, and that he carried her into Pensylvania to lie in. I
                            should have heard it with resentment myself but there has been a
                            mysterious appearance about the family & himself which I could not explain and which makes me dread to hear farther
                            about it. If innocent his
                            journey has been most unfortunate as it renders his exculpation excessively difficult if not impossible. This report has
                            shocked me more from hearing of two instances in so short a time. The Widow of Joseph Watkins had just met with the same
                            misfortune as I passed on my way up, allthough in that case the first daughter being dead, marriage, for which purpose the
                            parties had left the state, will give some relief.
                        We are all in perfect health. The children as blooming as possible and Martha not only well to the eye & in
                            fact but quite happy and giving a decided preference to the country.
                  With most sincere & most affectionate
                            attachment yours &c.
                        
                            Th: M. Randolph
                     
                        
                    